
	

114 SRES 214 IS: Commemorating the 85th anniversary of the Daughters of Penelope, a preeminent international women's association and an affiliate organization of the American Hellenic Educational Progressive Association.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 214
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2015
			Mrs. Feinstein submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commemorating the 85th anniversary of the Daughters of Penelope, a preeminent international women's
			 association and an affiliate organization of the American Hellenic
			 Educational Progressive Association.
	
	
 Whereas the Daughters of Penelope is a leading international organization of women of Hellenic descent and of Philhellenes, that was founded on November 16, 1929, in San Francisco, California, to improve the status and well-being of women and their families and to provide women the opportunity to make significant contributions to their communities and country;
 Whereas the mission of the Daughters of Penelope is to promote philanthropy, education, civic responsibility, good citizenship, family and individual excellence, and the ideals of ancient Greece, through community service and volunteerism;
 Whereas Daughters of Penelope chapters sponsor affordable and dignified housing to the senior citizen population of the United States by participating in the supportive housing for the elderly program established under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
 Whereas Penelope House, a domestic violence shelter for women and their children sponsored by the Daughters of Penelope in Mobile, Alabama, is the first of its kind in the State of Alabama and is recognized as a model shelter for others to emulate throughout the United States;
 Whereas the Daughters of Penelope also sponsors Penelope's Place, a domestic violence shelter in Brockton, Massachusetts;
 Whereas the Daughters of Penelope Foundation, Inc., supports the educational objectives of the Daughters of Penelope by providing tens of thousands of dollars annually for scholarships, sponsoring educational seminars, and donating children's books to libraries, schools, shelters, and churches through the Penelope's Books program;
 Whereas the Daughters of Penelope is the first ethnic organization to submit to the Library of Congress oral history tapes, which provide an oral history of first generation Greek American women in the United States;
 Whereas the Daughters of Penelope promotes awareness of and provides financial support to charitable organizations, including the University of Miami Sylvester Comprehensive Cancer Center (formerly the Papanicolaou Cancer Center), the Alzheimer's Foundation, and the American Heart Association;
 Whereas the Daughters of Penelope also promotes awareness of and provides financial support to medical research for breast cancer and other cancers, Thalassemia (also known as Cooley's Anemia), Lymphangioleiomyomatosis, and Muscular Dystrophy;
 Whereas the Daughters of Penelope provides support and financial assistance to victims and communities affected by natural disasters such as hurricanes, earthquakes, and forest fires; and
 Whereas the Daughters of Penelope has supported and contributed to organizations such as the Special Olympics, the Barbara Bush Foundation for Literacy, the Children's Wish Foundation, UNICEF, Habitat for Humanity, St. Basil Academy, and countless other organizations that help families and communities: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the significant contributions of American citizens of Greek ancestry and of Philhellenes to the United States; and
 (2)commemorates the 85th anniversary of the Daughters of Penelope in 2015, applauds its mission, and commends the many charitable contributions of its members to organizations and communities worldwide.
			
